DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities. The term “the image” is the first appearance of this term. It is recommended that the definite article “the” be replaced by the indefinite article “an”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain new matter.
Regarding claim 1, the newly amended limitation “detecting, among the physical writing actions detected by the camera, a plurality of edges of at least one writing surface” is new matter. The feature of detecting a plurality of edges of at least one writing surface was previously described in prior claim 1 as well as paragraphs [200]-[202] of the written description. Neither supports the full scope of the limitation “detecting, among the physical writing actions detected by the camera, a plurality of edges of at least one writing surface.” (See the rejection under 35 USC 112(b) below for a list of possible interpretations of the claim scope of the limitation.) Claims 2-19 depend from claim 1 and share the rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the newly amended limitation “detecting, among the physical writing actions detected by the camera, a plurality of edges of at least one writing surface” is indefinite. In particular, it is unclear how to interpret the phrase “among the physical writing actions detected by the camera” in the context of this limitation. It is unclear if “among” means a part of a larger group, and that the limitation means that the edges are to be found somehow in the physical writing actions themselves or as part of the physical writing actions themselves, and it is unclear what that would mean. It is unclear if the limitation means taking multiple images including writing actions, and finding a plurality of edges through analyzing the multiple images. It is unclear if “among” means that something is in the middle of other things, and that the limitation means that the plurality of edges are to be found in images separately from the writing actions. (Note that none of these interpretations, let alone all of them, are supported by the original specification, as stated in the new matter rejection above.) It is also unclear if some other meaning is intended. Claims 2-19 depend from claim 1 and share the rejection.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amended claims are rejected under 35 USC 112(a) and 112(b), as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692